DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 recites the limitation "the surface" in Pg. 2 Ln. 9 and “the sulfide regions” Pg. 2 Ln. 11.  There is insufficient antecedent basis for these limitation in the claim.

Regarding claims 2-3 and 9, claims 2-3 and 9 are rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2015-129335A machine translation), hereinafter Yamamoto (originally of record in the Restriction-Election Requirement dated March 29, 2021) and Yamamoto et al (JP 2015-129335 A original), hereinafter Yamamoto original (originally of record in the IDS dated June 05, 2020).

Regarding claim 1, Yamamoto teaches a steel with chemical composition by mass as shown in the below table (Pg. 2 [16] (F)(1)-(4)) and example 1 from Yamamoto original in Table 1 in mass % is shown in the table as well and Fn1 calculates to 4.2 x [1.14]/(7.0x [0.22]+ 16.0 x [0.82])= 0.33, which meets the requirement of 0.2-0.65 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), where the steel is a round bar (rod) (Pg. 4 [12]).
Regarding Fn2=A1/A2, as Yamamoto teaches a substantially identical composition as that which the applicant claims, one would reasonably expect the article of Yamamoto to possess the claimed properties, absent an objective showing.  See MPEP 2112.

Table
Element
Cl. 1
Yamamoto (Pg. 2 [16] (F)(1)-(4)) (mass%)+
Yamamoto original Table 1, Ex. 1 (mass %)*
C
0.10-0.30
0.1-4.0
0.23
Si
0.01-0.25
0.02-1.3
0.22
Mn
0.20-1.50
0.2-2.0
0.82
P
0.001-.015
≤ 0.05
0.014
S
0.001-0.010
≤ 0.0.010
0.0009
Cr
0.5-2.00
0.50-2.00
1.14

0.10-0.50
≤ 1.5
--
Al
0.005-0.100
0.01-0.10
0.032
Ca
0.0002-0.0010
0.0003-0.0030
0.0011
N
0.005-0.025
0.002-0.030
0.0153
O
≤ 0.0015
≤ 0.0030
0.0012
Cu
≤ 0.20
≤ 1.0
--
Ni
≤ 0.20
≤ 3.5
--
B
≤ 0.005
≤ 0.0030
--
Nb
≤ 0.05
≤ 0.03
--
Ti
≤ 0.10
≤ 0.01
--
Fe & impurities
balance
Balance
Balance

+in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
*a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

Regarding claims 2, 3 and 9, Yamamoto teaches each limitation of claim 1, as discussed above, including the optional inclusion of Cu, Ni, B, Nb or Ti ((Pg. 2 [16] (F)(1)-(4)) (mass%)), but does not specifically include them in example 1, table 1 (relied upon for the above calculation of claim 1.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to include Cu, Ni, B, Nb or Ti as taught by the total disclosure of Yamamoto, as they are all recognized as result effective variables (MPEP 2144.05 II B).  The motivation for doing so would have been to increase roll fatigue strength and .

Response to Arguments
Applicant’s arguments, filed September 27, 2021, with respect to 35 U.S.C. 103 rejections in view of Matsui have been fully considered and are persuasive.  Specifically, the arguments to Te being essential to Matsui and excluded from claim 1 as presently recited.  The 35 U.S.C. 103 rejections in view of Matsui of June 30, 2021 has been withdrawn. 

Applicant’s amendments, filed September 27, 2021 with respect to the claim objections and 35 U.S.C. 112(b) rejections, are persuasive.  The claim objections and 35 U.S.C. 112(b) rejections of June 30, 2021 have been withdrawn.

Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections in view of Yamamoto.  Applicant argues Yamamoto does not teach a rod, which it does in Pg. 4 [12], as discussed above.  Therefore, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784